—  The case is not in a state for the decision of the questions argued at the bar, as no judgment of the Superior Court, either final or interlocutory, appears upon the record. The discharge of a rule to show cause, why a new trial should not be granted, is not an interlocutory judgment within the act of 1831, ch. 34; which means a decision of the Court establishing a right of the plaintiff or disposing of some part of the defence conclusively, as that partition be made, or that the defendant answer over, or the like. *Page 115 
The appeal must therefore be dismissed at the costs of the appellant, and the case remanded for further proceedings to be had in the Superior Court.